898 So. 2d 1205 (2005)
Otis Lamar TOWBRIDGE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-2603.
District Court of Appeal of Florida, Third District.
April 13, 2005.
Rehearing Denied May 4, 2005.
*1206 John H. Lipinski, for appellant.
Charles J. Crist, Jr., Attorney General, and Paulette R. Taylor, for appellee.
Before GREEN, RAMIREZ and WELLS, JJ.
PER CURIAM.
Otis Lamar Towbridge appeals his conviction and sentence on two counts of aggravated battery with great bodily harm and using a deadly weapon. Of the six issues raised by Towbridge, we write only to address the issue of the admission of a 911 tape, which was admitted as a spontaneous statement pursuant to section 90.803(1), Florida Statutes (2003). In Herrera-Vega v. State, 888 So. 2d 66, 67 (Fla. 5th DCA 2004), the Fifth District held that Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004), was inapplicable to nontestimonial spontaneous statements. We agree with that analysis and affirm.
Affirmed.